Exhibit 10.2

 

GUARANTEE AGREEMENT (this “Agreement”) dated as of 18 November 2005, between
each of the corporations listed on Schedule I hereto (each such corporation,
individually, a “Guarantor” and, collectively, the “Guarantors”) of CONVERGYS
CUSTOMER MANAGEMENT CANADA INC., a New Brunswick corporation (the “Borrower”),
and THE BANK OF NOVA SCOTIA, as administrative agent (the “Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).

 

Reference is made to the Credit Agreement dated as of 18 November 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between the Borrower, the lenders from time to time party thereto
(the “Lenders”), THE BANK OF NOVA SCOTIA (“BNS”), as Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Lenders have agreed to make Advances to the Borrower pursuant to, and upon
the terms and subject to the conditions specified in, the Credit Agreement. Each
of the Guarantors acknowledges that it will derive substantial benefit from the
making of the Advances by the Lenders. The obligations of the Lenders to make
Advances are conditioned on, among other things, the execution and delivery by
the Guarantors of a Guarantee Agreement in the form hereof. As consideration
therefor and in order to induce the Lenders to make Advances, the Guarantors are
willing to execute this Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees (the
“Guarantee”), jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, (a) the due and punctual payment by the
Borrower of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether such interest is
allowed or allowable as a claim in such proceeding) on the Advances, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether such monetary obligations are allowed or allowable as a
claim in such proceeding), of the Borrower to the Lenders under the Credit
Agreement and the other Loan Documents, (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the Borrower under or
pursuant to the Credit Agreement and the other Loan Documents, (c) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each other Guarantor under or pursuant to this Agreement and
the other Loan Documents and (d) the due and punctual payment and performance of
all obligations of the Borrower under each Hedging Agreement entered into with
any counterparty that was a Lender (or an Affiliate thereof) at the time such
Hedging Agreement was entered into (all the monetary and other obligations
described in the preceding clauses (a) through (d) being collectively called the
“Obligations”). Each Guarantor further agrees that the Obligations may be
extended or



--------------------------------------------------------------------------------

renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon the Guarantee notwithstanding any extension or
renewal of any Obligation.

 

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
the Guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Agent or any other Lender to assert
any claim or demand or to enforce or exercise any right or remedy against the
Borrower or any Guarantor under the provisions of the Credit Agreement, any
other Loan Document or otherwise or (b) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Guarantor under this Agreement.

 

SECTION 3. Guarantee of Payment. Each Guarantor further agrees that the
Guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Agent or any other
Lender to any of the security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Agent or any other
Lender in favor of the Borrower or any other person.

 

SECTION 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Agent or any other Lender to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, wilful or otherwise,
in the performance of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of each Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations) or which would impair or eliminate any right of such Guarantor to
subrogation.

 

SECTION 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the Borrower or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower, other than the indefeasible payment in full in cash
of all the Obligations. The Agent and the Lenders may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Guarantor or exercise any other right or remedy
available to them against the Borrower or any other Guarantor, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent that all the Obligations have been indefeasibly paid

 

2



--------------------------------------------------------------------------------

in full in cash. Pursuant to applicable law, each of the Guarantors waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Guarantor.

 

SECTION 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Lender has at
law or in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower or any other Guarantor to pay any Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Agent or such other Lender as designated thereby in cash the
amount of such unpaid Obligations. Upon payment by any Guarantor of any sums to
the Agent or any Lender as provided above, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations. In addition, any indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the prior payment in full in cash of the Obligations. If any
amount shall erroneously be paid to any Guarantor on account of (a) such
subrogation, contribution, reimbursement, indemnity or similar right or (b) any
such indebtedness of the Borrower, such amount shall be held in trust for the
benefit of the Lenders and shall forthwith be paid to the Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

SECTION 7. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or the
Lenders will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.

 

SECTION 8. Representations and Warranties. Each of the Guarantors represents and
warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

 

SECTION 9. Termination. The Guarantees (a) shall terminate when all the
Obligations have been indefeasibly paid in full in cash and the Lenders have no
further commitment to lend under the Credit Agreement and (b) shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise.

 

SECTION 10. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become

 

3



--------------------------------------------------------------------------------

effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Agent, and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such Guarantor and the Agent and their respective successors and assigns,
and shall inure to the benefit of such Guarantor, the Agent and the other
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

 

SECTION 11. Waivers; Amendment. (a) No failure or delay of the Agent in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agent hereunder and of the other
Lenders under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Agent, with the prior written consent of the Required Lenders (except as
otherwise provided in the Credit Agreement).

 

SECTION 12. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 13. Notices. All communications and notices hereunder shall be in
writing and given as provided in the Credit Agreement. All communications and
notices hereunder to each Guarantor shall be given to it in care of the
Borrower.

 

SECTION 14. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Agent and the other Lenders and shall survive the
making by the Lenders of the Advances regardless of any investigation made by
the Lenders or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any other fee or
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid and as long as the Commitment shave not been terminated.

 

4



--------------------------------------------------------------------------------

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 15. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 16. Rules of Interpretation. The rules of interpretation specified in
the Credit Agreement shall be applicable to this Agreement.

 

SECTION 17. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Agent or
any other Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Guarantor or its
properties in the courts of any jurisdiction.

 

(b) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 13. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

5



--------------------------------------------------------------------------------

SECTION 18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 18.

 

SECTION 19. Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any or all the obligations of such Guarantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 19 are in addition to other rights and
remedies (including other rights of set-off) that such Lender may have.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CONVERGYS CORPORATION By:     /S/    EARL C. SHANKS            

Earl C. Shanks

Chief Financial Officer

 

[signature page for Guarantee Agreement relating to Convergys Customer
Management Canada Inc. et al.]

 

S1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CONVERGYS INFORMATION MANAGEMENT GROUP INC. By:     /S/    TIMOTHY M.
WESOLOWSKI            

Timothy M. Wesolowski

Vice President and Treasurer

 

[signature page for Guarantee Agreement relating to Convergys Customer
Management Canada Inc. et al.]

 

S2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CONVERGYS CUSTOMER

MANAGEMENT GROUP INC.

By:     /S/    TIMOTHY M. WESOLOWSKI            

Timothy M. Wesolowski

Vice President and Treasurer

 

[signature page for Guarantee Agreement relating to Convergys Customer
Management Canada Inc. et al.]

 

S3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

THE BANK OF NOVA SCOTIA, as Agent

By:  

  /S/    R. A. KING            

R. A. King

Director

By:  

  /S/    B. WALKER            

B. Walker

Associate

 

[signature page for Guarantee Agreement relating to Convergys Customer
Management Canada Inc. et al.]

 

S4



--------------------------------------------------------------------------------

Schedule I to the

Guarantee Agreement

 

Guarantor

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

Convergys Corporation

 

201 E. Fourth Street,

Cincinnati, Ohio 45201

   

Attn: Timothy M. Wesolowski

   

Telecopy: (513) 723-8978

Convergys Information

Management Group Inc.

 

201 E. Fourth Street,

Cincinnati, Ohio 45201

   

Attn: Timothy M. Wesolowski

   

Telecopy: (513) 723-8978

Convergys Customer

Management Group Inc.

 

201 E. Fourth Street

Cincinnati, Ohio 45201

   

Attn: Timothy M. Wesolowski

   

Telecopy: (513) 723-8978